--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


SEVENTH AMENDMENT TO CREDIT AGREEMENT


This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 29, 2019, among Internap Corporation, a Delaware corporation (the
“Borrower”), each of the Lenders (as defined below) party hereto and Jefferies
Finance LLC, as Administrative Agent (in such capacity, the “Administrative
Agent”), and is acknowledged and consented to by each Guarantor.
 
R E C I T A L S:


A.          The Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to the Credit Agreement
dated as of April 6, 2017, as amended by that certain First Amendment to Credit
Agreement dated as of June 28, 2017, that certain Second Amendment to Credit
Agreement dated as of February 6, 2018, that certain Incremental and Third
Amendment to Credit Agreement dated as of February 28, 2018, that certain Fourth
Amendment to Credit Agreement dated as of April 9, 2018, that certain
Incremental and Fifth Amendment to Credit Agreement dated as of August 28, 2018
and that certain Sixth Amendment to Credit Agreement dated as of May 8, 2019 (as
so amended, the “Existing Credit Agreement”, and as further amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time (including by this Amendment), the “Credit Agreement”).
 
B.          The Borrower has requested amendments to the Existing Credit
Agreement that would modify the maximum Total Net Leverage Ratio and minimum
Consolidated Interest Coverage Ratio requirements set forth therein and effect
certain other modifications thereto as set forth herein, and the Administrative
Agent and the Lenders party hereto, which constitutes the Required Lenders,
consent to all such amendments and this Amendment.
 
C.          Accordingly, in consideration of the premises made hereunder, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
Section 1.             Definitions and Interpretation.
 
1.1         Definitions.  Unless otherwise defined in this Amendment,
capitalized terms used herein shall have the meanings given to them in the
Credit Agreement.
 
1.2         Interpretation.  This Amendment shall be construed and interpreted
in accordance with the rules of construction set forth in Sections 1.02 through
1.06 of the Credit Agreement.
 
Section 2.             Amendments to Credit Agreement.
 
2.1         The below-listed definition set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
““Incremental Cap” means $25,000,000.”
 
2.2         Section 2.10(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


1

--------------------------------------------------------------------------------


“(c)
Asset Sales.  Not later than five (5) Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale by any Company, the Borrower shall apply an
amount equal to 100% of such Net Cash Proceeds to make prepayments in accordance
with Section 2.10(h); provided, however, that with respect to any Net Cash
Proceeds realized under an Asset Sale described in this Section 2.10(c), at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent in writing on or prior to the date of such Asset Sale), and so long as no
Event of Default shall have occurred and be continuing, the Borrower or such
Subsidiary thereof may reinvest all or any portion of such Net Cash Proceeds in
fixed or capital assets of the Borrower or such Subsidiary, so long as within
365 days after the receipt of such Net Cash Proceeds such reinvestment
transactions shall have been consummated; provided that, if the Borrower or such
Subsidiary enters into binding definitive agreements to reinvest such Net Cash
Proceeds in operating assets of the Borrower or such Subsidiary within 365 days
of the receipt thereof, the Borrower or such Subsidiary thereof shall be
permitted to consummate such reinvestment on or prior to the date that is 180
days after the date on which such binding definitive documents are entered into;
provided further, that the aggregate amount of such Net Cash Proceeds reinvested
in accordance with this Section 2.10(c) shall not exceed $1,000,000 in any
fiscal year of the Borrower; and provided further, however, that any Net Cash
Proceeds not reinvested in accordance with the terms of, and within the time
frames set forth in, this Section 2.10(c) shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.10(c).”

 
2.3         Section 6.01(k) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(k)       Indebtedness of any Foreign Subsidiary in an aggregate outstanding
principal amount for all such Foreign Subsidiaries in an amount not to exceed,
at any time outstanding, the greater of (x) $5,000,000 and (y) 6% of
Consolidated EBITDA for the most recently ended Test Period as of such time;
provided that such Indebtedness is not directly or indirectly recourse to any of
the Companies or of their respective assets, other than to such Foreign
Subsidiary;”
 
2.4         Section 6.01(l) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(l)         Indebtedness of any Company in an aggregate principal amount for
all Companies in an amount not to exceed, at any time outstanding, the greater
of (x) $25,000,000 and (y) 30% of Consolidated EBITDA for the most recently
ended Test Period as of such time; provided that no Event of Default shall have
occurred and be continuing at the time such Indebtedness is incurred or would
result from the incurrence thereof; provided further that the aggregate
principal amount of Indebtedness at any time outstanding incurred pursuant to
this subclause (l) by any Company that is not a Guarantor shall not exceed the
greater of (x) $10,000,000 and (y) 12% of Consolidated EBITDA for the most
recently ended Test Period as of such time;”
 
2.5         Section 6.04(m) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(m)       other Investments in an aggregate amount not to exceed on the date
such Investments are made the greater of (x) $12,500,000 and (y) 15% of
Consolidated EBITDA for the most recently ended Test Period as of such date;”
 
2.6         Section 6.06(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(b)       other Dispositions of Property; provided that (i) the cumulative
aggregate consideration received in respect of all Dispositions of Property
pursuant to this clause (b) on or after the Closing Date (other than any
Disposition of any personal property by any Company for Fair Market Value in the
ordinary course of business resulting in not more than $500,000 in Net Cash
Proceeds per Disposition (or series of related Dispositions) and not more than
$2,000,000 in Net Cash Proceeds in any 12-month period) does not exceed
$25,000,000, (ii) such Dispositions of Property are made for Fair Market Value
and on an arms-length commercial basis, and (iii) at least 75% of the
consideration payable in respect of such Disposition of Property is in the form
of cash or Cash Equivalents (including any securities that are required to be
converted into cash or Cash Equivalents within 180 days of the date of such
Disposition solely to the extent so required);”
 
2

--------------------------------------------------------------------------------

2.7         The table set forth in clause (a) of Section 6.10 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
Test Period End Date
Total Net Leverage Ratio
12/31/19
7.25:1.00
3/31/20
7.25:1.00
6/30/20
7.25:1.00
9/30/20
7.25:1.00
12/31/20
7.25:1.00
3/31/21
5.50:1.00
6/30/21
5.00:1.00
9/30/21
4.50:1.00
12/31/21 and thereafter
4.50:1.00

 
2.8         The table set forth in clause (b) of Section 6.10 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
Test Period End Date
Consolidated Interest Coverage Ratio
12/31/19
1.60:1.00
3/31/20
1.60:1.00
6/30/20
1.60:1.00
9/30/20
1.60:1.00
12/31/20
1.60:1.00
3/31/21
2.00:1.00
6/30/21
2.00:1.00
9/30/21 and thereafter
2.00:1.00

 
Section 3.           Effectiveness.  This Amendment and the amendments to the
Credit Agreement contained herein shall be legal, valid and binding on the date
on which the following conditions precedent are satisfied (the date of such
satisfaction, the “Seventh Amendment Effective Date”):
 
(a)          Loan Documents.  This Amendment shall have been (i) executed by the
Borrower, the Administrative Agent and the Required Lenders and (ii)
acknowledged by each Guarantor, and in each case, counterparts hereof as so
executed or acknowledged shall have been delivered to the Administrative Agent;
 
(b)         Fees and Expenses.  The Loan Parties shall have paid to the
Administrative Agent all reasonable and documented out-of-pocket legal fees and
expenses and all other reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent incurred in connection with the preparation
and negotiation of this Amendment;


3

--------------------------------------------------------------------------------

(c)          No Default.  No Default or Event of Default shall have occurred and
be continuing at the time of, and immediately after giving effect to, the
transactions contemplated hereby on the Seventh Amendment Effective Date; and
 
(d)         Accuracy of Representation and Warranties.  As of the date hereof,
each of the representations and warranties relating to any Loan Party set forth
in Section 5 below, in Article III of the Credit Agreement or in any other Loan
Document shall be true and correct in all material respects on and as of the
date hereof with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date); provided that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on and as of the date
hereof.
 
Section 4.             Post-Closing Covenant.  No later than three (3) Business
Days after the Seventh Amendment Effective Date, the Loan Parties shall pay to
the Administrative Agent for the benefit of each Lender consenting to this
Amendment a fee equal to 0.25% of each such Lender’s aggregate principal amount
of outstanding Term Loans and Revolving Commitments as of the Seventh Amendment
Effective Date; provided that each such Lender has provided a signature page
hereto by (A) voting on LendAmend or (B) sending its executed signature page to
INAPNov19@Lendamend.com, in each case, no later than 3:00 p.m., New York City
time, on Thursday, October 31, 2019.  Failure by the Loan Parties to pay any
such amount in accordance with this Section 4 shall constitute an immediate
Event of Default under the Credit Agreement.
 
Section 5.             Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders party hereto
as follows:
 
5.1         Power and Authority.  It has the legal power and authority to
execute and deliver this Amendment and perform its obligations hereunder and
under the Credit Agreement as amended and otherwise modified hereby.
 
5.2         Authorization.  It has taken all proper and necessary corporate
action to authorize the execution, delivery and performance of this Amendment
and the transactions contemplated hereby.
 
5.3        Non-Violation.  The execution and delivery of this Amendment and the
performance and observance by it of the provisions hereof do not and will not
(a) violate the Organizational Documents of any Company, (b) violate or result
in a default or require any consent or approval under (x) any indenture,
instrument, agreement, or other document binding upon any Company or its
property or to which any Company or its property is subject, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect or (y) any Organizational
Document (other than such as have been obtained and are in full force and
effect), (c) violate any Legal Requirement in any material respect, and (d)
result in the creation or imposition of any Lien on any property of any Company,
except Permitted Liens.
 
5.4         Validity and Binding Effect.  This Amendment has been duly executed
and delivered by the Borrower.  Upon satisfaction of the conditions set forth in
Section 3 above, this Amendment shall constitute a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally,
regardless of whether considered in a proceeding in equity or at law.
 
4

--------------------------------------------------------------------------------

5.5        Representations and Warranties in Credit Agreement.  The
representations and warranties of each Loan Party contained in the Credit
Agreement as amended or otherwise modified hereby and each Loan Document are (i)
in the case of representations and warranties qualified by materiality,
“Material Adverse Effect” or similar language, true and correct in all respects
and (ii) in the case of all other representations and warranties, true and
correct in all material respects, in each case on and as of the Seventh
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case such
representations and warranties are true and correct on the basis set forth above
as of such earlier date.
 
5.6         No Event of Default.  No Default or Event of Default has occurred
and is continuing at the time of, or will occur immediately after giving effect
to, this Amendment and the amendments contemplated hereby or observing any
provision hereof.
 
5.7        No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required with respect to any Company in connection with this Amendment, or
the execution, delivery, performance, validity or enforceability of this
Amendment or any other Loan Document, except consents, authorizations, filings
and notices which have been obtained or made and are in full force and effect.
 
Section 6.             Guarantor Acknowledgment.  Each Guarantor, by signing
this Amendment hereby:
 
6.1        confirms and ratifies its respective guarantees, pledges and grants
of security interests, as applicable, under each Loan Document to which it is a
party, and agrees that notwithstanding the effectiveness of this Amendment and
the consummation of the transactions contemplated hereby, such guarantees,
pledges and grants of security interests shall continue to be in full force and
effect and shall accrue to the benefit of the Secured Parties;
 
6.2         acknowledges and agrees that all of the Loan Documents to which such
Guarantor is a party or otherwise bound shall continue in full force and effect
and that all of such Guarantor’s obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment; and
 
6.3         consents and agrees to and acknowledges and affirms the terms of
this Amendment and the transactions contemplated hereby.
 
Section 7.             Miscellaneous.
 
7.1         Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
7.2        Survival of Representations and Warranties.  All representations and
warranties made hereunder shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any subsequent extension of credit shall affect any of such representations and
warranties or the right of the Administrative Agent or any Lender to rely upon
them.
 
7.3         Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
5

--------------------------------------------------------------------------------

7.4         Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
 
7.5         Loan Documents Unaffected.  Each reference to the Credit Agreement
in any Loan Document (including, as the context requires, in this Amendment)
shall hereafter be construed as a reference to the Credit Agreement as amended
or otherwise modified hereby.  Except as herein otherwise specifically provided,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement or any other Loan Document.  Except as herein otherwise
specifically provided, all provisions of the Credit Agreement and the other Loan
Documents, and the guarantees, pledges and grants of security interests, as
applicable, under each of the Security Documents, are hereby reaffirmed and
ratified and shall remain in full force and effect, shall continue to accrue to
the benefit of the Secured Parties and shall be unaffected hereby.  This
Amendment is a Loan Document.
 
7.6        Waiver of Claims.  The Loan Parties hereby acknowledge and agree
that, through the date hereof, each of the Administrative Agent and the Lenders
has acted in good faith and has conducted itself in a commercially reasonable
manner in its relationships with the Loan Parties in connection with the
Obligations, the Credit Agreement, and the other Loan Documents, and the Loan
Parties hereby waive and release any claims to the contrary with respect to the
period through the Seventh Amendment Effective Date.  To the maximum extent
permitted by law, the Loan Parties hereby release, acquit and forever discharge
the Administrative Agent and each of the Lenders, their respective Affiliates,
and their respective officers, directors, employees, agents, attorneys,
advisors, successors and assigns, both present and former, from any and all
claims and defenses, known or unknown as of the date hereof, with respect to the
Obligations, this Amendment, the Credit Agreement, the other Loan Documents and
the transactions contemplated hereby and thereby.
 
7.7       Expenses.  As provided in the Credit Agreement, but without limiting
any terms or provisions thereof, each of the Loan Parties hereby jointly and
severally agrees to pay on demand all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
documentation, preparation and execution of this Amendment, regardless of
whether this Amendment becomes effective in accordance with the terms hereof,
and all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent and/or any Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement as amended or otherwise
modified hereby, including reasonable and documented fees and out-of-pocket
disbursements of one outside counsel of the Lenders and one counsel to each
Agent and any necessary local counsel.
 
7.8         Entire Agreement.  This Amendment, together with the Credit
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersedes all oral representations
and negotiations and prior writings with respect to the subject matter hereof.
 
7.9         Acknowledgments.  Each Loan Party hereby acknowledges that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Amendment and the other Loan Documents;
 
(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
6

--------------------------------------------------------------------------------

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
 
7.10     Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a copy of this Amendment (or a
signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.
 
7.11      Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
 
7.12       Submission To Jurisdiction; Waivers.  Each Loan Party hereby
irrevocably and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Amendment and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non‑exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
 
(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or any
other Loan Party at its address set forth in Section 10.01 of the Credit
Agreement, or, in any case, at such other address of which the Administrative
Agent shall have been notified pursuant thereto;
 
(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
 
(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
7.13      Jury Trial Waiver.  EACH LOAN PARTY, EACH AGENT AND EACH LENDER
SIGNATORY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF
THE FOREGOING) OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[Signature Pages Follow]
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
INTERNAP CORPORATION,
 
as Borrower
       
By:
/s/ Michael T. Sicoli
   
Name: Michael T. Sicoli
   
Title: President & CFO



[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 
JEFFERIES FINANCE LLC,
 
as Administrative Agent
       
By:
/s/ Paul Chisholm
   
Name: Paul Chisholm
   
Title: Managing Director



[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------



 
Acknowledged and agreed:
 
 
UBERSMITH, INC., as a Guarantor
     
By:
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Corporate Secretary
 
   
INTERNAP CONNECTIVITY LLC, as a Guarantor
     
By:
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Corporate Secretary
     
SINGLEHOP LLC, as a Guarantor
     
By:
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Secretary
     
DATAGRAM LLC, as a Guarantor
     
By:
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Secretary
     
HOSTING INTELLECT, LLC, as a Guarantor
     
By:
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Secretary



[Signature Page to Seventh Amendment to Credit Agreement]





--------------------------------------------------------------------------------